DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 4, 5, 7-10, and 12-15 in the reply filed on 09/08/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 19-23, 32-34, and 36 directed to invention non-elected without traverse.  Accordingly, claims 19-23, 32-34, and 36 been cancelled.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/06/2020.  An initialed copy is attached to this Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 19-23, 32-34, and 36 have been cancelled.

 
Reasons for Allowance
Allowable Subject Matter
Claims 1, 4-5, 7-10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an apparatus for characterizing a tear film of an eye having all the claimed features of applicant's instant invention, specifically including: a controller configured to: obtain from the imager, a first image containing at least a portion of the eye, wherein the first image is acquired using light having a first polarization state; obtain from the imager, a second image containing the at least a portion of the eye, wherein the second image 1s acquired using light having a second polarization state; obtain from the imager, a first calibration image of a phantom, wherein the first calibration image is acquired using light having the first polarization state; obtain from the imager, a second calibration image of a phantom, wherein the second calibration image is acquired using light having the second polarization state; determine reflectance values of the phantom based on the first calibration image and the second calibration image; compare measured detector pixel counts of the first and second calibration images and the reflectance values of the phantom to generate a set of scaling factors; determine reflectance values of the tear film based on the first image, the second image, and the set of scaling factors; and determine a thickness and/or refractive index of the tear film based on the reflectance values of the tear film, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korb (2014/0240671) discloses an apparatus for determining contact lens intolerance based on tear film characteristics analysis.  Illuminating the tear film and analyzing the image of the ocular tear film.  Korb does not disclose first and second image using light having first and second polarization states and reflectance values of images of the phantom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.